Case: 13-50839      Document: 00512653669         Page: 1    Date Filed: 06/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-50839                                 FILED
                                  Summary Calendar                            June 5, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
SCOTT MINNICK,

                                                 Plaintiff-Appellant

v.

BRITNEY LANE; EVETTE ALEXANDER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CV-480


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.


PER CURIAM: *
       Scott Minnick moves to proceed in forma pauperis (IFP) on appeal from
the dismissal of his 42 U.S.C. § 1983 complaint. In his complaint, Minnick
alleged that Britney Lane and Evette Alexander of the Hays County District
Clerk’s Office violated his First Amendment right of access to the courts and
his Fourteenth Amendment right to equal protection by delaying for a week


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50839    Document: 00512653669      Page: 2   Date Filed: 06/05/2014


                                 No. 13-50839

service of process in a civil case which he had filed in that district. Minnick
also raised state law claims. The district court dismissed the federal claims
with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and dismissed the state
law claims without prejudice.
      Minnick challenges the district court’s certification, pursuant to 28
U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a), that any
appeal would not be taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997). Contrary to Minnick’s assertion, the district court properly
considered his claims under § 1915(e)(2)(B). See Newsome v. E.E.O.C., 301
F.3d 227, 231–33 (5th Cir. 2002). While an individual’s right of access to the
courts is protected under the Constitution from unlawful interference by the
state, Minnick must still show prejudice to his position as a litigant from the
alleged denial of access. See Eason v. Thaler, 73 F.3d 1322, 1328 (5th Cir.
1996); Ryland v. Shapiro, 708 F.2d 967, 972 (5th Cir. 1983). Because he has
failed to allege such prejudice, he has failed to show that his “appeal involves
legal points arguable on their merits (and therefore not frivolous).” Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983).
      Minnick does not challenge the district court’s analysis or rejection of his
equal protection claim, or its dismissal without prejudice of his state law
claims, and has, therefore, abandoned any challenge to the district court’s
certification as to these issues. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Minnick has not shown that he will raise a nonfrivolous issue
on appeal, his motion to proceed IFP on appeal is DENIED. See § 1915(a);
Howard, 707 F.2d at 220. Because the appeal is frivolous, it is DISMISSED.
See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2